                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

LEWIS STEIN, Individually and on Behalf of )
All Others Similarly Situated, et al.,     )          Case No. 1:19-cv-98
                                           )
       Plaintiffs,                         )          Judge Travis R. McDonough
                                           )
v.                                         )          Magistrate Judge Christopher H. Steger
                                           )
U.S. XPRESS ENTERPRISES, INC., et al.,     )
                                           )
       Defendants.                         )
                                           )


                                  MEMORANDUM OPINION


       Before the Court is a motion for class certification (Doc. 104) filed by Plaintiffs Deirdre

Terry, Charles Clowdis, and Bryan Robbins. Plaintiffs seek an order certifying a class under

Federal Rule of Civil Procedure 23(a) and (b)(3) consisting of:

       All persons or entities who purchased or otherwise acquired Class A common
       stock of USX pursuant to and/or traceable to the Offering Documents filed with
       the United States Securities and Exchange Commission (“SEC”) and who were
       damaged thereby (the “Class”). Excluded from the Class are Defendants and their
       immediate families, the officers and directors and affiliates of Defendants, at all
       relevant times, members of their immediate families and their legal
       representatives, heirs, successors or assigns, and any entity in which Defendants
       have or had a controlling interest.

(Id.) Plaintiffs also ask the Court to appoint them as class representatives and appoint their

counsel as class counsel. (Id.) For the reasons set forth below, the motion will be GRANTED.
    I.      BACKGROUND

         U.S. Xpress Enterprises, Inc. (“USX”) is a publicly traded trucking company

headquartered in Chattanooga, Tennessee. (Doc. 91, at 1.) 1 On June 14, 2018, USX began an

initial public offering (“IPO”) of 16,668,000 shares of Class A common stock at a price of $16

per share. (Id. at 3.) Defendants Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan

Stanley & Co. LLC, J.P. Morgan Securities LLC, Wells Fargo Securities, LLC, Stephens, Inc.,

WR Securities LLC, and Stifel Nicolaus & Company, Inc. served as underwriters. (Id.) The IPO

yielded $245.2 million in net proceeds after underwriting discounts, commissions, and offering

expenses. (Id.)

         On June 15, 2018, named Plaintiff Bryan Robbins purchased 50 shares of USX common

stock at a price of $16.392 per share. (Doc. 106-3, at 3.) On June 19, 2018, 2 named Plaintiff

Charles Clowdis purchased 100 shares of USX common stock at a price of $16.51 per share.

(Doc. 106-2, at 2.)

         On August 2, 2018, USX filed a form 8-K with the Securities and Exchange Commission

(“SEC”), which notified the SEC and shareholders that USX had “issued a press release

announcing its financial and operating results for the second quarter ended June 30, 2018.”

(Doc. 122-1, at 3.) USX submitted the press release with its form 8-K. (Id.) The press release

explained, among other things, that drivers from USX’s over-the-road division (“OTR”) were




1
 The general factual background underlying this case is mostly undisputed. The Court therefore
draws general background from its order on Defendants’ motions to dismiss. (See Doc. 91.)
2
  Although the declaration says “June 19, 2028,” the Court reasonably surmises that this was
almost certainly a typographical error and was intended to mean “June 19, 2018.” In another
filing, however, Clowdis provided the date of June 18, 2018. (See Doc. 106-2, at 7.)


                                               2
being used to support its dedicated routes, 3 and that this “negatively impacted [OTR] utilization

by approximately 150 basis points.” (Id. at 8.)

       Lead Plaintiff Deirdre Terry, along with accounts controlled by or assigned (for litigation

purposes) to her, purchased shares of USX common stock in a series of transactions beginning

on August 6, 2018, and then sold them in a series of transactions ending April 23, 2019. (Doc.

106-1, at 7–8.)

       According to Plaintiffs, the amended registration statement and final prospectus (the

“Offering Documents”) that Defendants prepared for the IPO misrepresented or omitted several

categories of material information. (Doc. 91, at 4.) This lawsuit commenced in April 2019,

asserting that Defendants’ alleged misrepresentations and omissions violated federal securities

law. (See Doc. 1.) Plaintiffs’ operative pleading (Doc. 57) asserts claims under § 11 of the

Securities Act of 1933 (the “Securities Act”), § 15 of the Securities Act, § 10(b) of the Securities

Exchange Act of 1934 (the “Exchange Act”) and 17 C.F.R. § 240.10b-5, and § 20(a) of the

Exchange Act.

       The Court dismissed Plaintiffs’ Exchange Act claims and most of their Securities Act

claims. (See generally Doc. 91.) The Court allowed the following Securities Act claims to

proceed: (1) a misrepresentation claim regarding USX’s statement that it would “[c]apitalize on”

the then “favorable truckload environment” by “[s]trategically expand[ing] our fleet based on

expected profitability, including through our company-sponsored independent contractor lease

program,” because, in fact, USX did not even have enough drivers to meet its dedicated



3
  “Dedicated” contracts are multi-year contracts that are shielded from market volatility, while
OTR involves short-term contracts or one-time, spot-market transactions, meaning OTR revenue
is unpredictable but tends to entail higher profit margins, especially during market upswings.
(Doc. 91, at 2, 27.)


                                                  3
customers’ then-present needs and was “cannibalizing” high-margin OTR drivers to cover lower-

margin dedicated contracts; (2) a misrepresentation claim regarding the statement that “[i]f we

are unable to continue to attract and retain a sufficient number of drivers,” then USX would face

growth and profitability problems, because, in fact, USX did not at that time have a sufficient

number of drivers and consequently was sacrificing OTR profitability despite the ostensible

conditionality of the projection; and (3) an omission claim regarding the cannibalization of OTR

drivers. (Doc. 91, at 31–34, 45–46.) At bottom, Plaintiffs are proceeding on the theory that

USX misrepresented and/or failed to disclose that it lacked the drivers necessary to serve its

dedicated customers and cannibalized OTR drivers to ameliorate the problem, and that this

cannibalization was especially costly because the OTR market was in an upswing at the time of

the IPO.

         Plaintiffs now move to certify a class comprised of “[a]ll persons or entities who

purchased or otherwise acquired Class A common stock of USX pursuant to and/or traceable to

the Offering Documents . . . and who were damaged thereby,” but excluding “Defendants and

their immediate families, the officers and directors and affiliates of Defendants, at all relevant

times, members of their immediate families and their legal representatives, heirs, successors or

assigns, and any entity in which Defendants have or had a controlling interest.” (Doc. 104.)

Defendants have responded in opposition (Doc. 122), and the motion is ready for adjudication.

   II.      STANDARD OF REVIEW

         Federal Rule of Civil Procedure 23 allows “members of a class” to sue or be sued “on

behalf of all members” of the class. Fed. R. Civ. P. 23(a); see Wal-Mart Stores, Inc. v. Dukes,

564 U.S. 338, 348 (2011) (“The class action is an exception to the usual rule that litigation is

conducted by and on behalf of the individual named parties only.”) (citation and internal




                                                 4
quotation marks omitted)) [hereinafter Dukes]. To proceed as a class under Rule 23, the parties

seeking class certification must show that:

       (1) the class is so numerous that joinder of all members is impracticable;

       (2) there are questions of law or fact common to the class;

       (3) the claims or defenses of the representative parties are typical of the claims or
           defenses of the class; and

       (4) the representative parties will fairly and adequately protect the interests of the
           class.

Fed. R. Civ. P. 23(a); see also Dukes, 564 U.S. at 349 (describing these requirements as

“numerosity, commonality, typicality, and adequate representation”).

       After satisfying Rule 23(a), the parties seeking certification must also take one of three

paths under Rule 23(b). Class certification under Rule 23(b)(3) requires (1) “that the questions

of law or fact common to class members predominate over any questions affecting only

individual members”—predominance—and (2) “that a class action is superior to other available

methods for fairly and efficiently adjudicating the controversy”—superiority. Fed. R. Civ. P.

23(b)(3). In determining whether the named plaintiffs have satisfied the predominance and

superiority requirements, the Court should consider:

       (A)     the class members’ interests in individually controlling the prosecution or
               defense of separate actions;

       (B)     the extent and nature of any litigation concerning the controversy already
               begun by or against class members;

       (C)     the desirability or undesirability of concentrating the litigation of the
               claims in the particular forum; and

       (D)     the likely difficulties in managing a class action.

Id.

       “Rule 23 does not set forth a mere pleading standard.” Dukes, 564 U.S. at 350–52.

Rather, the burden is on the party seeking certification to “affirmatively demonstrate his


                                                 5
compliance with the Rule—that is, he must be prepared to prove that there are in fact sufficiently

numerous parties, common questions of law or fact, etc.” Id. Often, the “rigorous analysis”

required of courts at the class-certification stage “will entail some overlap with the merits of the

plaintiff’s underlying claim.” Id. at 351. However, Rule 23 does not give courts “license to

engage in free-ranging merits inquiries at the certification stage.” Amgen Inc. v. Conn. Ret.

Plans & Tr. Funds, 568 U.S. 455, 466 (2013) (citing Dukes, 564 U.S. at 351 n.6). “Merits

questions may be considered to the extent—but only to the extent—that they are relevant to

determining whether the Rule 23 prerequisites for class certification are satisfied.” Id. (citing

Dukes, 564 U.S. at 351 n.6).

   III.       ANALYSIS

              A. Class Definition

          The proposed class is comprised of:

          All persons or entities who purchased or otherwise acquired Class A common
          stock of USX pursuant to and/or traceable to the Offering Documents filed with
          the United States Securities and Exchange Commission (“SEC”) and who were
          damaged thereby (the “Class”). Excluded from the Class are Defendants and their
          immediate families, the officers and directors and affiliates of Defendants, at all
          relevant times, members of their immediate families and their legal
          representatives, heirs, successors or assigns, and any entity in which Defendants
          have or had a controlling interest.

(Doc. 104, at 2.)

              B. Rule 23(a) Requirements

                      i. Numerosity

          To be entitled to class certification, the plaintiff must first show that “the class is so

numerous that joinder of all members is impracticable.” Fed. R. Civ. P. 23(a)(1). The number of

prospective class member required to satisfy the numerosity requirement is case-specific and

requires examination of the underlying facts. Gen. Tel. Co. of the Nw. v. Equal Emp.



                                                     6
Opportunity Comm’n, 446 U.S. 318, 330 (1980). The requirement imposes no “absolute

limitations” on class size. Id.; see also Daffin v. Ford Motor Co., 458 F.3d 549, 552 (6th Cir.

2006) (“[T]here is no strict numerical test[.]”). The requirement is generally satisfied by

“substantial” numbers. Daffin, 458 F.3d at 552. Furthermore, to establish numerosity,

“impracticability of joinder must be positively shown, and cannot be speculative.” Young v.

Nationwide Mut. Ins. Co., 693 F.3d 532, 541 (6th Cir. 2012) (quoting Golden v. City of

Columbus, 404 F.3d 950, 966 (6th Cir.2005)).

       While the exact number of proposed class members is unknown, Plaintiffs argue that the

volume of USX shares offered—more than 16.6 million—during an IPO on a national exchange

leads to the common-sense inference that the number of purchasers was in the thousands or more

and that joinder would therefore be impracticable. (Doc. 105, at 15–16); see, e.g., Grae v. Corr.

Corp. of Am., 330 F.R.D. 481, 501 (M.D. Tenn. 2019) (“‘[T]he exact number of class members

need not be pleaded or proved’ for a class to be certified, as long as the class representatives can

show that joinder would be impracticable.” (quoting Golden, 404 F.3d at 965–66)); Schuh v.

HCA Holdings, Inc., No. 3:11-1033, 2014 WL 4716231, at *13 (M.D. Tenn. Sept. 22, 2014),

interlocutory review of class certification denied sub nom. In re HCA Holdings, Inc., No. 14-511,

2015 WL 10575861 (6th Cir. Feb. 26, 2015) (finding numerosity established where the case

“involved millions of stock, and [the p]laintiff estimates that the number of purchasers is likely

to be ‘in the thousands’ and that those purchasers reside in many states”). Indeed, despite

opposing certification, Defendants do not contest this issue. (See generally Doc. 122.)

Accordingly, numerosity is satisfied.




                                                 7
                   ii. Commonality

        Plaintiffs must next demonstrate that “there are questions of law or fact common to the

class.” Fed. R. Civ. P. 23(a)(2). This requires more than simply showing that all putative class

members have “suffered a violation of the same provision of law.” Dukes, 564 U.S. at 350.

Commonality demands that members of a prospective class “have suffered the same injury” and

that “[t]heir claims . . . depend upon a common contention . . . that is capable of classwide

resolution.” Id. A common contention is capable of such resolution if the “determination of its

truth or falsity will resolve an issue that is central to the validity of each one of the claims in one

stroke.” Id.

        What matters to class certification . . . is not the raising of common ‘questions'—
        even in droves—but rather, the capacity of a class-wide proceeding to generate
        common answers apt to drive the resolution of the litigation. Dissimilarities
        within the proposed class are what have the potential to impede the generation of
        common answers.

Id. (quoting Richard A. Nagareda, Class Certification in the Age of Aggregate Proof, 84 N.Y.U.

L. REV. 97, 132 (2009)).

        Section 11 of the Securities Act states, in pertinent part:

        In case any part of the registration statement, when such part became effective,
        contained an untrue statement of a material fact or omitted to state a material fact
        required to be stated therein or necessary to make the statements therein not
        misleading, any person acquiring such security (unless it is proved that at the time
        of such acquisition he knew of such untruth or omission) may, either at law or in
        equity, in any court of competent jurisdiction, sue [persons or entities specified in
        § 77k(a)(1)–(5).]

15 U.S.C. § 77k(a). Section 11 liability requires that:

        (1) [the plaintiff] purchased a registered security, either directly from the issuer or
        in the aftermarket following the offering; (2) the defendant participated in the
        offering in a manner sufficient to give rise to liability under [§] 11; and (3) the
        registration statement contained an untrue statement of a material fact or omitted
        to state a material fact required to be stated therein or necessary to make the
        statements therein not misleading.



                                                  8
Local 295/Local 281 IBT Emp. Grp. Pension Tr. & Welfare Fund v. Fifth Third Bancorp, 731 F.

Supp. 2d 689, 704 (S.D. Ohio 2010) (citing In re Morgan Stanley Info. Fund Sec. Litig., 592 F.3d

347, 358–59 (2d Cir. 2010)); see also J & R Mktg., SEP v. Gen. Motors Corp., 549 F.3d 384, 390

(6th Cir. 2008) (explaining that an omission may be actionable in face of duty to disclose). If a

material misstatement or omission can be established, “‘[l]iability . . . is virtually absolute, even

for innocent misstatements’” because § 11 does not require proof “that the defendant acted with

scienter.” Local 295, 731 F. Supp. 2d at 704 (quoting Herman & MacLean v. Huddleston, 459

U.S. 375, 382–83 (1983)). Section 15 claims derive from § 11 claims. See id. at 714–15 (stating

that § 15 claim requires “(1) a primary securities law violation; (2) power to control the specific

transaction or activity upon which the primary violation is predicated; and (3) actual

participation (i.e., exercise of control) in the operations of the primary violator in general”).

       Plaintiffs argue that the proposed class members’ claims involve the following common

questions of law and fact: (1) whether Defendants violated the Securities Act; (2) whether the

Offering Documents were negligently prepared and contained inaccurate statements of material

fact and/or omitted material information required to be stated therein; and (3) to what extent the

proposed class members have sustained damages and the proper measure of damages. (Doc.

105, at 17.) Defendants do not argue that the proposed class lacks questions of fact or law

susceptible of common resolution; they only assert that those questions do not predominate over

individual questions. (See generally Doc. 122.) The Court will address that issue in the

predominance analysis, and otherwise finds that the proposed class members’ §§ 11 and 15

claims relating to the Offering Documents are comprised of common contentions that are

capable of class-wide resolution and suited to drive class-wide litigation. Cf. Zwick Partners, LP

v. Quorum Health Corp., No. 3:16-cv-2475, 2019 WL 1450546, at *16 (M.D. Tenn. Mar. 29,




                                                  9
2019) (“If those misstatements and omissions violated federal law, they violated federal law as to

all potential class members. Therefore, answering those questions will generate common, class-

wide answers concerning liability.”).

                  iii. Typicality

       The named plaintiffs must also show that their claims or defenses “are typical of the

claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3).

       Typicality determines whether a sufficient relationship exists between the injury
       to the named plaintiff and the conduct affecting the class, so that the court may
       properly attribute a collective nature to the challenged conduct . . . . A necessary
       consequence of the typicality requirement is that the representative’s interests will
       be aligned with those of the represented group, and in pursuing his own claims,
       the named plaintiff will also advance the interests of the class members.

Sprague v. Gen. Motors Corp., 133 F.3d 388, 399 (6th Cir. 1998) (quoting In re Am. Med. Sys.,

Inc., 75 F.3d 1069, 1082 (6th Cir. 1996)). “The premise of the typicality requirement is simply

stated: as goes the claim of the named plaintiff, so go the claims of the class.” Id. The typicality

requirement, like the commonality requirement, helps to determine “whether under the particular

circumstances maintenance of a class action is economical and whether the named plaintiff's

claim and the class claims are so interrelated that the interests of the class members will be fairly

and adequately protected in their absence.” Dukes, 564 U.S. at 350 n.5 (quoting Gen. Tel. Co. of

Sw. v. Falcon, 457 U.S. 147, 157–58 n.13 (1982)).

       The Securities Act claims of named Plaintiffs Terry, Clowdis, and Robbins are driven by

the same factual underpinnings as the Securities Act claims of the proposed class because they

derive from the same alleged misrepresentations and/or omissions in the Offering Documents.

Defendants argue, however, the August 2, 2018 form 8-K filing and press release—which

explicitly disclosed the cannibalization of OTR drivers and related costs—support an affirmative

defense against proposed class members who purchased USX shares after August 2, 2018, which



                                                10
includes Plaintiff Terry. See In re Smart Techs., Inc. S’holder Litig., 295 F.R.D. 50, 58

(S.D.N.Y. 2013) (“Where ‘the plaintiff knew of the untruth or omissions at the time of his or her

acquisition of the security,’ . . . the plaintiff may not maintain a section 11 . . . claim.” (quoting

In re Initial Pub. Offering Sec. Litig., 483 F.3d 70, 73 n.1 (2d Cir. 2007)).

        Defendant’s intention to assert an affirmative defense based upon investor knowledge

does not render the proposed representatives problematically atypical. See, e.g., Schuh, 2014

WL 4716231, at *12 (“While there might not be cases that hold a class representative who is

subject to a ‘unique knowledge defense’ is typical for purposes of a Section 11 or 12 case, there

are cases that hold the mere fact that the representative may possess knowledge that other

putative class members do not does not make that representative atypical or inadequate.”). What

Plaintiff Terry knew about USX and when has not yet been investigated. While Defendants

invite the Court to presume that the form 8-K establishes a knowledge defense, (see Doc. 122, at

11 (“Courts have repeatedly recognized that SEC filings tend to demonstrate widespread public

knowledge.”)), they have offered no proof of any particular party’s knowledge beyond the form

8-K itself and subsequent public analyst reports. (Id. at 12 (noting publicly available reports on

August 3, 2018, by a Bank of America Merrill Lynch analyst and J.P. Morgan analyst which

“acknowledged [USX’s] August 2nd disclosures”).) In other words, Defendants may well have a

viable knowledge defense against individuals who purchased USX shares after August 2, 2018.

But, even if Plaintiff Terry’s claims may ultimately succumb to a knowledge defense, the

possible existence of that defense does not render her otherwise typical claims atypical for

purposes of the Rule 23 analysis. See Schuh, 2014 WL 4716231, at *12. Moreover, the possible

defense is not even facially applicable to Plaintiffs Clowdis and Robbins, who both purchased

USX shares in the days following the IPO. Accordingly, typicality is satisfied.




                                                 11
                  iv. Adequate Representation

       The adequate-representation requirement is two-pronged. It requires both that (1) “the

representative . . . have common interests with unnamed members of the class,” and (2) “it . . .

appear[s] that the representatives will vigorously prosecute the interests of the class through

qualified counsel.” Young, 693 F.3d at 543 (quoting Am. Med. Sys., 75 F.3d at 1083). The

requirement will only be satisfied if the proposed class representatives are “part of the class and

‘possess the same interest and suffer the same injury’ as the class members.” East Tex. Motor

Freight System, Inc. v. Rodriguez, 431 U.S. 395, 403 (1977) (quoting Schlesinger v. Reservists

Comm. to Stop the War, 418 U.S. 208, 216 (1974)). Thus, the requirement generally precludes

the use of the class-action vehicle “where there is a conflict of interest between the named

plaintiff and the members of the putative class.” Gen. Tel., 446 U.S. at 331.

       As a general matter, Plaintiffs Terry, Clowdis, and Robbins possess common interests

with the class and have already expended personal time and energy pursuing this litigation. (See

Docs. 106-1, 106-2, 106-3.) Defendants, however, argue that Plaintiff Terry would be

inadequate because (1) the possible knowledge defense would distract her, and (2) she submitted

two false statements to the Court when seeking certification to serve as lead plaintiff. (See Doc.

22-2.) First, while a knowledge defense might apply to Plaintiff Terry, Defendants have

submitted no evidence showing that it does apply to her. The Court cannot conclude that a

proposed representative is inadequate only because a defense might apply. Indeed, to the extent

that the defense might also apply to other class members, Terry’s interest in defeating it very

likely aligns with their interests, depending upon how she attempts to do so.

       Next, the “false” statements that Defendants identify are essentially clerical, not

substantive misrepresentations that could reasonably be interpreted as an attempt to mislead the




                                                12
Court. Both “false” statements derive from Plaintiff Terry’s May 10, 2019 motion seeking

appointment as lead plaintiff pursuant to the Private Securities Litigation Reform Act. (See Doc.

19.) In an attached certification, Plaintiff Terry swore “under penalty of perjury” in a document

dated March 13, 2019, that “[m]y transaction(s) in U.S. Xpress Enterprises, Inc. which are the

subject of this litigation during the class period set forth in the complaint are set forth in the chart

attached hereto.” (Doc. 22-2, at 2.) The “chart attached hereto” listed transactions ranging from

August 6, 2018, to April 23, 2019. (Id. at 3.) Though Terry testified that she “didn’t know” how

transactions that occurred after March 13, 2019, appeared on the schedule (Doc. 122-7, at 3), a

supplemental affidavit explains that she provided an updated schedule of transactions after

March 13, 2019, and before May 10, 2019, in order to “ensure [that the schedule] was up-to-date

and current at the time” of filing the motion for appointment as lead plaintiff, and that she

authorized her lawyers to file the updated schedule with her first certification even though it was

dated March 13, 2019. (Doc. 121-1, at 3.) While clarity would have been served by updating

the certification document, the Court cannot conclude that this is the kind of “false” statement

that would show that Plaintiff Terry is dishonest and cannot be trusted to adequately represent

the class. Indeed, the updated transaction schedule enhanced the accuracy of the record before

the Court, clerical errors notwithstanding. Second, the certification swore that the attached

schedule contained “[m]y transactions,” but only one of the seven accounts was personally held

by Plaintiff Terry while the other six were owned by various family members and entities co-

owned with family members. (Doc. 122-7, at 3–13.) The litigation rights for the USX

transactions for the accounts listed in the schedule, however, were assigned to Plaintiff Terry on

May 3, 2019. (Doc. 122-10, at 2–4.) As before, simply updating the certification would have

resolved the issue. Indeed, the statement “[m]y transactions”—though slightly imprecise—was




                                                  13
not the kind of “false” statement that suggests an intent to mislead the Court. And, while

Defendants suggest that these errors could alternatively betray a lack of diligence on Plaintiff

Terry’s part, the errors neither truly misled the Court nor jeopardized the case. While diligence

is important, clerical errors and imprecisions are a reality of life and not a basis for finding

Plaintiff Terry inadequate to represent the class.

       As for Plaintiffs Clowdis and Robbins, Defendants argue that their depositions show that

they do not grasp this case well enough to represent the class adequately. For example, Clowdis

at one point testified that he would “leave [] up to the attorneys” precisely which portions of the

registration statement were false and misleading. (Doc. 122-11, at 9.) At another, Defense

counsel asked if he “accuse[d] [Defendants] of committing fraud”—which the operative pleading

(Doc. 57) does claims—to which Clowdis responded, “No. Fraud is a – that – I’m careful with

that word[.]” (Id. at 24.) At other points in his deposition, however, Clowdis displayed a

reasonable, if less-than-lawyerly, grasp of the alleged facts and claims at issue. (See, e.g., id. at 8

(Clowdis testifying about USX’s stated plans to “expand” in areas including “dedicated contract

carriage”); id. at 10 (Clowdis testifying that he believed USX misrepresented “that dedicated was

a target of growth” because “[a]s it turns out, they really weren’t” “positioned to do that”); Doc.

131-3, at 111 (Clowdis testifying that he does not know the legal definition of fraud).) Similarly,

Robbins testified that he did not review the operative pleading until after it was filed (Doc. 122-

12, at 5), did not know Deirdre Terry (Id. at 10), did not know how the named Plaintiffs would

make joint decisions other than by deferring to their attorneys (Id. at 11–12), and believed he had

not filed any other lawsuits against USX (Id. at 6), although he apparently did file and then




                                                 14
voluntarily dismiss a state-court case against USX. 4 On the other hand, Robbins also displayed a

grasp of the alleged facts and claims in this case (Doc. 128-4, at 16), stated that he has read the

claim file and court rulings (Id. at 19), noted that he has been in contact with his attorneys by

phone and email while preparing for the case (Id. at 44), and explained that he seeks to

“represent[] other people like me that may be in [] similar circumstances” and “ensure that the

case is heard” (Id. at 59–60). On balance, the Court concludes that Clowdis and Robbins

sufficiently grasp the facts and claims in this case, intend to prosecute it vigorously, and are

adequate to serve as class representatives. This is a large and complex case (even if it has been

simplified, in many respects, by the Court’s ruling on the motions to dismiss). Plaintiffs, as

laypersons, cannot reasonably be expected to understand the deeper legal intricacies of this

matter. But they plainly understand that they are suing because the Offering Documents

allegedly contained misrepresented or omitted material information. They also plainly intend to

see Defendants’ alleged wrongs righted and have already expended considerable time and energy

in service of that end. Rule 23 requires no more. Accordingly, the proposed class

representatives are adequate.

       Additionally, in determining whether the plaintiffs have established adequate

representation, the Court considers whether the proposed class counsel are “qualified,

experienced and generally able to conduct the litigation.’” Young, 693 F.3d at 543 (quoting Stout

v. J.D. Byrider, 228 F.3d 709, 717 (6th Cir.2000)). Proposed class counsel—Robbins Geller

Rudman & Dowd LLP and Levi & Korsinsky, LLP—have extensive experience litigating




4
  Defendants assert this in their brief but provide no citation regarding Robbins’s participation in
a state-court case.


                                                15
securities class actions, and Defendants do not argue that they are inadequate. (Docs. 106-4,

106-5.) Accordingly, the proposed class counsel are adequate.

           C. Rule 23(b)(3) Requirements

                   i. Predominance

       To obtain class certification, Plaintiffs must also show that common questions of fact or

law predominate over individual questions. Fed. R. Civ. P. 23(b)(3). “The Rule 23(b)(3)

predominance inquiry tests whether proposed classes are sufficiently cohesive to warrant

adjudication by representation.” Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 623 (1997)

(citations omitted). To show predominance, “a plaintiff must establish that issues subject to

generalized proof and applicable to the class as a whole predominate over those issues that are

subject to only individualized proof.” Young, 693 F.3d at 544 (quoting Randleman v. Fidelity

Nat’l Title Ins. Co., 646 F.3d 347, 352–53 (6th Cir.2011)). Predominance, however, does not

require that each element of the plaintiffs’ claims be evidenced by class-wide proof or that all

common questions necessarily have common answers. Amgen, 568 U.S. at 469. Rather, Rule

23(b)(3) requires only that common questions “predominate” over individual ones. Id.; see Fed.

R. Civ. P. 23(b)(3).

       “In securities class action cases, the crucial requirement for class certification will usually

be the predominance requirement of Rule 23(b)(3).” Halliburton Co. v. Erica P. John Fund,

Inc., 573 U.S. 258, 276 (2014). The predominance requirement is “far more demanding” than

the commonality requirement of Rule 23(a)(2). Amchem, 521 U.S. at 623–24; see Young, 693

F.3d at 544 (“While the commonality element of Rule 23(a)(2) requires showing one question of

law or fact common to the class, a Rule 23(b)(3) class must show that common questions will

predominate over individual ones.”). Nevertheless, “the fact that a defense may arise and may




                                                16
affect different class members differently” is not dispositive. Young, 693 F.3d at 544 (quoting

Beattie v. CenturyTel, Inc., 511 F.3d 554, 564 (6th Cir.2007)).

       Plaintiffs assert that common questions predominate because (1) liability to all proposed

class members turns on whether the Offering Documents contained material misrepresentations

and omissions, (2) the method for calculating damages is statutorily prescribed, and (3) even if

damages or affirmative defenses differ among class members, class-wide questions still outweigh

individualized inquiries. (Doc. 105, at 12–13); see 15 U.S.C. § 77k(e) (prescribing damages

calculation for § 11 violations); Schuh, 2014 WL 4716231, at *7 (holding that predominance was

satisfied in Securities Act case regarding alleged misrepresentations and omissions related to an

IPO); In re Facebook, Inc. IPO Sec. & Derivative Litig., 312 F.R.D. 332, 350 (S.D.N.Y. 2015)

(holding that predominance was satisfied in Securities Act case despite the defendant’s assertion

that damages differed because § 11 “provides a statutory formula for damages,” meaning “the

individual damages questions are sufficiently reduced that predominance of the common

questions, answers, and facts remains”). Defendants argue that Plaintiffs “cannot show that

common issues will predominate over individualized issues . . . for a class extending beyond

August 2, 2018” because of USX’s form 8-K disclosure on that date. (Doc. 122, at 16.)

       The availability of a knowledge defense based upon the August 2, 2018 disclosure and

subsequent reporting is insufficient to defeat predominance. See, e.g., Gaynor v. Miller, No.

3:15-cv-545, 2018 WL 3751606, at *15 (E.D. Tenn. Aug. 6, 2018) (explaining that

predominance was met for Securities Act claim despite a potential “affirmative defense of

knowledge” and noting “publicly available news articles . . . [were] insufficient to show that

certain class members had differing levels of knowledge regarding the alleged misleading

statements or omissions”). Plaintiffs’ case boils down to their claim that the Offering




                                               17
Documents contained material misrepresentations and omissions, and resolving the factual and

legal questions attendant to that claim for one class member will resolve it for all class members.

Indeed, even if Defendants intend to assert a knowledge defense as to some individual class

members, the potential applicability of a knowledge defense to some class members simply does

not predominate over the core allegations in this case, which are comprised of common questions

with common answers. See In re Facebook, Inc. IPO Sec. & Derivative Litig., 312 F.R.D. at 349

(concluding that the “many common questions, answers, and facts” in a Securities Act case

“predominate[d] over the individualized issue of knowledge”). Accordingly, predominance is

satisfied.

                   ii. Superiority

        Finally, Plaintiffs must demonstrate that a class action is the superior method of

adjudicating this case. Fed. R. Civ. P. 23(b)(3). “In considering whether the superiority

requirement of Rule 23(b)(3) is satisfied, courts consider ‘the difficulties likely to be encountered

in the management of a class action.’” Young, 693 F.3d at 545 (quoting Beattie, 511 F.3d at

567). “Where it is not economically feasible to obtain relief within the traditional framework of

a multiplicity of small individual suits for damages, aggrieved persons may be without any

effective redress unless they may employ the class-action device.” Id. (quoting Deposit Guar.

Nat’l Bank v. Roper, 445 U.S. 326, 339 (1980)). “[C]ases alleging a single course of wrongful

conduct are particularly well-suited to class certification,” and “where a threshold issue is

common to all class members, class litigation is greatly preferred.” Id. (quoting Powers v.

Hamilton Cnty. Pub. Def. Comm’n, 501 F.3d 592, 619 (6th Cir. 2007) and citing Daffin, 458

F.3d at 554). On the other hand, “[w]here many individual inquiries are necessary, a class action

is not a superior form of adjudication.” Id. (citations omitted).




                                                18
          Plaintiffs argue that the large number of dispersed investors alleging a singular course of

wrongful conduct makes this case well-suited to class adjudication. (Doc. 105, at 22–23.)

Indeed, class adjudication of this matter is undeniably superior to thousands of dispersed, small

actions relating to the same Offering Documents, and no foreseeable management difficulties

otherwise militate against a class action under these conditions. Moreover, Defendants do not

oppose certification on superiority grounds. (See generally Doc. 122.) Accordingly, superiority

is satisfied.

    IV.      CONCLUSION

          For the reasons set forth above, Plaintiffs’ motion for class certification (Doc. 104) is

GRANTED. Plaintiffs Deirdre Terry, Charles Clowdis, and Bryan Robbins are APPOINTED

as class representatives. Robbins Geller Rudman & Dowd LLP and Levi & Korsinsky, LLP are

APPOINTED as class counsel.

          SO ORDERED.

                                                 /s/ Travis R. McDonough
                                                 TRAVIS R. MCDONOUGH
                                                 UNITED STATES DISTRICT JUDGE




                                                   19
